dows Exhibit 99.4 CGI Windows and Doors Holdings, Inc. and Subsidiary Consolidated Financial Report December 31, 2013 Contents Independent Auditor’s Report 1 Financial Statements Consolidated Balance Sheets 2 Consolidated Statements of Income 3 Consolidated Statements of Stockholders’ Equity 4 Consolidated Statements of Cash Flows5 Notes to Consolidated Financial Statements 6 – 14 Independent Auditor’s Report To the Board of Directors and Stockholders CGI Windows and Doors Holdings, Inc. and Subsidiary Doral, Florida Report on the Financial Statements We have audited the accompanying consolidated financial statements of CGI Windows and Doors Holdings, Inc. and Subsidiary which comprise the consolidated balance sheets as of December 31, 2013 and 2012, and the related consolidated statements of income, changes in stockholders’ equity and cash flows for the years then ended and the related notes to the consolidated financial statements. Management’s Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits.We conducted our audits in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements.The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. Accordingly, we express no such opinion.An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of CGI Windows and Doors Holdings, Inc. and Subsidiary as of December31, 2013 and 2012, and the results of their operations and their cash flows for the years then ended in accordance with accounting principles generally accepted in the United States of America. /s/ McGladrey LLP Chicago, Illinois April 3, 2014 1 CGI Windows and Doors Holding, Inc. and Subsidiary Consolidated Balance Sheets (in thousands, except share data) December 31, December 31, ASSETS Current assets: Cash $ $ Accounts receivable, less allowance for doubtful accounts 2013 $70: 2012 $461 Inventories, net Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill Intangible assets, net Deferred financing costs, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Current maturities of long-term debt $ $ Current maturities of capital lease obligations 38 38 Accounts payable Accrued expenses Accrued warranties Customer deposits Total current liabilities Long-term debt, less current maturities Capital lease obligations, less current maturities 96 Total long-term liabilities Total liabilities Stockholders' equity: Common stock; par value $.01 per share; 2,500,000 shares authorized; 3 3 issued and outstanding 288,565 shares Additional paid-in-capital Stock subscription notes receivable ) ) Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See Notes to Consolidated Financial Statements 2 CGI Windows and Doors Holding, Inc. and Subsidiary Consolidated Statements of Income (in thousands, except share data) Year Ended December 31, December 31, Net sales $ $ Cost of sales Gross profit Selling, general and administrative expenses Depreciation and amortization Operating income Interest expense, net Other expense, net 20 20 Net income (loss) $ $ ) See Notes to Consolidated Financial Statements 3 CGI Windows and Doors Holding, Inc. and Subsidiary Consolidated Statements of Stockholders' Equity Common Stock Additional Paid-In Capital Stock Subscription Notes Receivable Accumulated Deficit Total (in thousands, except share data) Balance, December 31, 2011 $
